Case 6:20-cv-01901-RBD-LRH Document 30 Filed 10/14/20 Page 1 of 2 PageID 197




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

MIRATEL CAPITAINE,

              Plaintiff,
v.                                                 CASE NO.: 4:19cv98-MW/MAF

OFFICER THOMAS
VINCELETTE, et al.,

              Defendants.

______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 29. Upon consideration, no objections having been

filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, as this Court’s

opinion. This case shall be transferred to the United States District Court for the

Middle District of Florida, Orlando Division. The Clerk shall take all steps necessary

to effect the transfer and close the file.

       SO ORDERED on October 14, 2020.
                                             s/Mark E. Walker
                                             Chief United States District Judge
Case 6:20-cv-01901-RBD-LRH Document 30 Filed 10/14/20 Page 2 of 2 PageID 198




                                     2
